Exhibit 10.14

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
METROHEALTH BUCKEYE HEALTH CENTER
2816 EAST 116TH STREET, CLEVELAND, OHIO 44120

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and between AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), and 200 E. 18TH LLC, a
New York limited liability company (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)“Broker” shall mean Healthcare Real Estate Capital, LLC, acting as Seller’s
agent.
(b)“Closing” shall mean the consummation of the transaction contemplated herein,
which shall occur, subject to any applicable extension periods set forth in this
Agreement, on the date that is five (5) business days after the last day of the
Due Diligence Period (as defined herein), unless the Buyer waives the full Due
Diligence Period and elects to close earlier by providing written notice thereof
to Seller. The date of Closing is sometimes hereinafter referred to as the
“Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of Closing.
(c)“Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EDT on the date that is twenty-five (25) days
thereafter or the date on which Seller receives written notice of Buyer’s waiver
of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date.
(d) “Earnest Money” shall mean Two Hundred Eighty Thousand and No/100 Dollars
($280,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time of Closing, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent.
(e) “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date that is one (1) business day after the date of execution and delivery
of this Agreement by both Seller and Buyer shall be the “Effective Date” of this
Agreement.




--------------------------------------------------------------------------------



(f)“Escrow Agent” shall mean Stewart Title Guaranty Company, whose address is
One Washington Mall - Suite 1400, Boston, MA 02108, Attention: Annette Comer,
Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent and Buyer’s title agent, if any, shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(g)“Guarantor” shall mean each guarantor, if any, of the Lease.
(h)“Guaranty” shall mean each Lease guaranty executed by a Guarantor.
(i)“Lease” shall mean that certain Shopping Center Lease Agreement, dated as of
September 22, 2003, by and between E & A Northeast Limited Partnership, as
predecessor-in-interest to Seller, as landlord, and The MetroHealth System, a
county hospital board of trustees, (“Tenant”), as tenant.
(j)“Property” shall mean (1) that certain real property located at 2816 East
116th Street, Cleveland, Ohio 44120, being more particularly described on
Exhibit A, attached hereto and incorporated herein (the “Real Property”),
together with all buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (1) all right, title and interest of Seller
under the Lease and all security deposits (if any) that Seller is holding
pursuant to the Lease; (1) all right, title and interest of Seller in all
machinery, furniture, lighting, electrical, mechanical, plumbing and heating,
ventilation and air conditioning systems and other equipment used in connection
with operation of the Real Property and the Improvements, and all carpeting,
draperies, appliances and other fixtures and equipment attached or appurtenant
to the Real Property and Improvements, and items of personal property of Seller
attached or appurtenant to, located on or used in the ownership, use, operation
or maintenance of the Property or the Improvements (collectively, the
“Personalty”); (1) all right, title and interest of Seller, if any, to any
unpaid award for (1) any taking or condemnation of the Property or any portion
thereof, or (1) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses,
rights-of-way, air and subsurface rights and appurtenances relating to any of
the foregoing, including, without limitation, any reciprocal easement agreements
and parking lot agreements; (f) all right, title and interest of Seller in and
to any warranties and guaranties respecting the Improvements and Personalty; (g)
all right, title and interest of Seller in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Real Property and the Improvements, to the extent they
exist and are transferable and assignable; (h) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Real
Property; and (i) all right, title and interest of Seller in and to any
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the Real Property and/or the Improvements, but expressly excluding any such
property to the extent owned by Tenant.
(k)“Purchase Price” shall mean Five Million Five Hundred Fifty Thousand and
No/100 Dollars ($5,550,000.00). The Purchase Price is based upon information
made available to Buyer by Seller and its representatives and is subject to
change if such information is inaccurate or additional information is discovered
during the Due Diligence Period.

    
2

--------------------------------------------------------------------------------



(l)Seller and Buyer’s Notice address
(i)“Seller’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:
200 E. 18th LLC
100 Garden City Plaza, Suite 102
Garden City, NY 11530
Attention: Seth Fortgang
Tel. No.: (516) 967-0206
Email: Sfortgang@fortprov.com


And to:


Moritt Hock & Hamroff LLP
Attn: David Cohen
100 Garden City Plaza
Garden City, NY 11530
Tel. No.: (516) 873-2000
Email: dcohen@moritthock.com


(ii)“Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:
Thomas P. D’Arcy
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6500
Email: TD’Arcy@arlcap.com
And to:
Jesse Galloway, Esq.
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:



    
3

--------------------------------------------------------------------------------



Jim Mezzanotte
c/o American Realty Capital VII, LLC
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: (704) 626-4400
Email: jmezzanotte@arlcap.com


2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.Payment of Purchase Price. The Purchase Price to be paid by Buyer to Seller
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.
4.Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller prior to or at Closing. At Closing there shall be no
adjustments between Buyer and Seller for Taxes and Assessments not yet due and
payable on the Closing Date unless the payment of such Taxes and Assessments
under the terms of the Lease is not the obligation of the Tenant.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)50% of all Title Policy premiums, including search costs and any endorsements
issued in connection with such policy, if any;


(ii)Documentary stamp taxes and conveyance fees on the sale and transfer of the
Property;


(iii)Broker’s commission payments, in accordance with Section 24 of this
Agreement;


(iv)Any unpaid leasing commissions or tenant improvement allowances, or
outstanding rent concessions related to the Lease, whether or not due and
payable; and



    
4

--------------------------------------------------------------------------------



(v)All fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.


(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)50% of all Title Policy premiums, including search costs and any endorsements
issued in connection with such policy, if any;


(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase I environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include, and Seller shall be obligated
to remove of record prior to or at Closing, any mechanic’s lien or any monetary
lien, fine or penalty, or any deeds of trust, mortgage, or other loan documents
secured by the Property or any judgments and federal and state tax liens
(collectively, “Liens”). Seller shall be required to cure or remove all Liens
(by payment, bond deposit or indemnity acceptable to Escrow Agent). Seller
agrees to remove or cure any objections of Buyer which are of a nature that are
capable of being cured with reasonable efforts prior to Closing, including the
payment of a sum of money in connection therewith. Seller shall have no
obligation to cure any Title Matter objected to, except the Liens as aforesaid,
provided Seller notifies Buyer of any objections which Seller elects not to
remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money, and all interest earned thereon, shall
be returned

    
5

--------------------------------------------------------------------------------



to Buyer and neither party shall have any further obligation hereunder, except
as otherwise expressly set forth herein. If any matter not revealed in the Title
Commitment is discovered by Buyer or by the Escrow Agent and is added to the
Title Commitment by the Escrow Agent at or prior to Closing, Buyer shall have
until the earlier of (i) ten (10) days after the Buyer’s receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the Closing Date, to provide Seller
with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the
Closing Date, Buyer may terminate this Agreement, in which case the Earnest
Money, together with all interest earned thereon, shall be returned to Buyer,
Seller shall reimburse Buyer for all out of pocket costs and expenses incurred
hereunder and neither party shall have any further obligation hereunder, except
as otherwise expressly set forth herein.
(b)    Within five (5) business days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or reasonably obtainable
by Seller or Seller’s counsel: (i) a complete copy of all leases and lease
guaranties affecting the Property and all amendments thereto and of all material
correspondence relating thereto; (ii) a copy of all surveys and site plans of
the Property, including, without limitation, any as-built surveys obtained or
delivered to the Tenant of the Property in connection with its construction;
(iii) a copy of all architectural plans and specifications and construction
drawings for improvements located on the Property; (iv) a copy of Seller’s title
insurance commitments and policies relating to the Property; (v) a copy of the
certificate of occupancy and zoning reports for the Property and of all
governmental permits and approvals; (vi) a copy of all environmental,
engineering and physical condition reports for the Property; (vii) the operating
budget and any CAM reconciliations of the Property for the current year and
following year, if available; (viii) the operating statements and delinquency
reports of the Property for the twenty-four (24) month period immediately
preceding the Purchase and Sale Agreement effective date; (ix) copies of the
Property’s real estate tax bills for the current and prior two (2) tax years;
(x) all service contracts and insurance policies which affect the Property, if
any; (xi) a copy of all warranties relating to the improvements constructed on
the Property, including without limitation any structural slab or roof
warranties; (xii) a written inventory of all items of personal property to be
conveyed to Buyer, if any; (xiii) updated set of Tenant’s financials to be
provided through the Closing Date to extent reasonably available to Seller and
consistent with Tenant’s reporting requirements; (xiv) complete copy of any
feasibility study completed by the developer; (xv) a copy of all primary and
secondary state licenses or regulatory permits for the Property; and (xvi) a
copy of any documents relating to a waiver of life safety code or physical plant
requirements (collectively, the “Due Diligence Materials”). Seller shall deliver
any other documents relating to the Property reasonably requested by Buyer, to
the extent within Seller’s possession or reasonably obtainable by Seller or
Seller’s counsel, within three (3) business days following such request.
Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property or the conduct of business by Tenant under the Lease; and provided
further, however, that Buyer shall indemnify and hold Seller harmless from and
against any and all

    
6

--------------------------------------------------------------------------------



claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to substantially its condition prior to such
damage, which obligation shall survive Closing or any termination of this
Agreement. Any company that does invasive testing at the Property shall name the
Seller, its Mortgagee and Management Company, if any, as additional named
insured, on policies covering the invasive testing done at the Property. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this Agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money, together with all interest
earned thereon, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein.
(c)    Within two (2) business days following the Effective Date, Seller shall
request a waiver of any first right of refusal, right of first offer or other
purchase right that any party may have to purchase the Property (and
simultaneously provide Buyer with copies of such requests). Within two (2)
business days following the Effective Date, Seller shall deliver to Buyer a
draft of the completed Estoppel Certificate (defined below). It shall be a
condition of Closing that Seller shall have obtained a tenant and guarantor
estoppel certificate certified to Buyer, its lender and their successors and
assigns in the form attached hereto as Exhibit F, or to the extent the Lease
explicitly requires a particular form, in the form required under the Lease (the
“Estoppel Certificate”). Seller shall promptly deliver to Buyer a photocopy or
pdf file of the executed Estoppel Certificate when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements affecting the Property, as may be
reasonably requested by Buyer.
(e)    On or before the expiration of the Due Diligence Period, Buyer shall
notify Seller in writing if Buyer elects not to assume at Closing any of the
Contracts (defined below). If Buyer does not notify Seller prior to the
expiration of the Due Diligence Period that it elects not to assume any of the
Contracts, Buyer shall be deemed to have accepted and agreed to assume all of
the Contracts. If Buyer exercises its right not to assume one or more Contracts
at Closing, Seller shall give notice of termination of such disapproved
Contract(s); provided, if by the terms of the disapproved Contract Seller has no
right to terminate same on or prior to Closing, Buyer shall be required at
Closing to assume all obligations thereunder until the effective date of the
termination; provided, further, if any fee or other compensation is due under
any disapproved Contract as a result of such termination, whether payable before
or after the Closing Date, Seller shall remain obligated to pay the contractor
or to reimburse Buyer for the payment of the termination charge.

    
7

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Seller shall, without notice from Buyer,
terminate any and all property management and listing agreements prior to
Closing at Seller’s sole cost and expense.
(f)    Seller shall cause its property manager to complete the Property Manager
Questionnaire in the form attached hereto as Exhibit L and return the same to
Buyer within ten (10) days following the Effective Date.
7.Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation or
taking, Seller shall notify Buyer in writing of same. Until Closing, the risk of
loss or damage to the Property, except as otherwise expressly provided herein,
shall be borne by Seller. In the event all or any portion of the Property is
damaged in any casualty or condemned or taken (or notice of any condemnation or
taking is issued) so that: (a) Tenant has a right of termination or abatement of
rent under the Lease, whether or not the restoration work shall be timely
completed, or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $50,000, or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Seller within
ten (10) business days after Buyer’s receipt of written notice of such
condemnation, taking or damage, upon which termination, the Earnest Money,
together with all interest earned thereon, shall be returned to the Buyer and
neither party hereto shall have any further rights, obligations or liabilities
under this Agreement, except as otherwise expressly set forth herein. With
respect to any condemnation or taking (of any notice thereof), if Buyer does not
elect to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing, the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement or does not have the right to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing, the rights of
Seller to the proceeds under Seller’s insurance policies covering such Property
with respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.
8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one (1)
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby

    
8

--------------------------------------------------------------------------------



authorized to make the payment set forth in the Demand. If Escrow Agent does
receive such written objection within such period, Escrow Agent shall continue
to hold such amount until otherwise directed by written instructions signed by
Seller and Buyer or a final judgment of a court. Notwithstanding the foregoing
provisions of this clause (a), if Buyer delivers a notice to Escrow Agent and
Seller stating that Buyer has terminated this Agreement on or prior to the
expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money, together with all interest earned thereon, to Buyer
without the necessity of delivering any notice to, or receiving any notice from
Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.
9.Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled, as its
sole and exclusive remedy, to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing, and such amount shall be paid
to Seller as liquidated damages and as Seller’s sole remedy hereunder. Seller
hereby waives any right to recover the balance of the Purchase Price, or any
part thereof, and the right to pursue any other remedy permitted at law or in
equity against Buyer. In no event under this Section or otherwise shall Buyer be
liable to Seller for any punitive, speculative or consequential damages.

    
9

--------------------------------------------------------------------------------



(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money, together with all interest earned therein, shall be refunded
to Buyer, Seller shall pay to Buyer all of the out-of-pocket costs and expenses
incurred by Buyer in connection with this Agreement, which return and payment
shall operate to terminate this Agreement and release Seller and Buyer from any
and all liability hereunder, except those which are specifically stated herein
to survive any termination hereof; (iii) enforce specific performance of
Seller’s obligations hereunder; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above, except that the term “Closing” shall read
“Extended Closing.”
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.Closing. The Closing shall consist of the execution and delivery of documents
by Seller and Buyer, as set forth below, and delivery by Buyer to Seller of the
Purchase Price in accordance with the terms of this Agreement. Seller shall
deliver to Escrow Agent for the benefit of Buyer at Closing the following
executed documents:
(a)    A Limited Warranty Deed in the form and substance substantially similar
as that attached hereto as Exhibit B, except that the “Exhibit B” contained
therein shall be replaced with the Permitted Exceptions, as defined in Section
6(a) herein and the “AS-IS” and “WITH ALL FAULTS” language contained therein
shall be modified to conform with the representations and disclaimers contained
in this Agreement (the “Deed”);
(b)    An Assignment and Assumption of Lease, Guaranty and Security Deposit, in
the form attached hereto as Exhibit C;
(c)    A Bill of Sale for the Personalty, if any, in the form attached hereto as
Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original of the Estoppel Certificate from Tenant and Guarantor dated
no earlier than thirty (30) days prior to the date of Closing. The Estoppel
Certificate must (i) reflect the business terms of the Lease, (ii) not reflect
any defaults, (iii) be fully completed, dated and

    
10

--------------------------------------------------------------------------------



executed, and (iv) be certified to Buyer and its lender. If the Lease and any
amendments, bearing the original signatures of the landlord and tenant
thereunder have not been delivered to Buyer previously, a copy thereof
confirming that the copy is true, correct and complete shall be attached to the
Estoppel Certificate;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(i)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)    Originals of the Warranties (as hereinafter defined) re-issued at
Seller’s expense to Buyer or Tenant, as requested by Buyer;
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller in the form attached hereto as Exhibit M;
(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(m)    A Letter to Tenant in form of Exhibit H attached hereto, with such
changes as Buyer might reasonably require;
(n)    A bring down certificate with respect to Seller’s representations and
warranties provided herein in the form attached hereto as Exhibit N;
(o)    Certificates of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear;
(p)    All records (including originals) within Seller’s or Seller’s managing
agent’s possession or reasonably obtainable by such parties reasonably required
for the continued operation of the Property, including but not limited to,
service contracts, plans, surveys, the Lease, the Guaranty, lease files,
licenses, permits, warranties, guaranties, and records of current expenditures
for repairs and maintenance; and

    
11

--------------------------------------------------------------------------------



(q)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Seller which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Seller
and shall execute and deliver execution counterparts of the closing documents
referenced in clauses (b), (g) and (h) above. Buyer shall have the right to
advance the Closing upon five (5) days prior written notice to Seller; provided
that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). Buyer
shall have a one-time right to extend the Closing for up to thirty (30) business
days upon written notice to Seller to be received by Seller on or prior to the
date scheduled for the Closing. If Buyer timely exercises this right to extend,
any document that Seller is obligated to provide that is “time sensitive” does
not need to be provided again by Seller. The Closing shall be held through the
mail by delivery of the closing documents to the Escrow Agent on or prior to the
Closing or such other place or manner as the parties hereto may mutually agree.
11.Representations by Seller. For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Seller is a party or the
business or operations of Seller or any of its properties or assets;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Attached hereto as Exhibit J is a true, correct and complete list of all
contracts and agreements relating to the operation or maintenance of the
Property (the “Contracts”). Other

    
12

--------------------------------------------------------------------------------



than the Lease and the Contracts, Seller has not entered into any agreements
affecting the Property which will be binding upon Buyer after the Closing;
(d)    Except for violations which have been cured or remedied on or before the
date hereof, Seller has not received any written notice from (or delivered any
notice to) any governmental authority regarding any violation of any law
applicable to the Property and Seller does not have knowledge of any such
violations, and the Property shall be delivered free from all violations at
Closing;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in the Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; (v) the total
scheduled annual base rent for the current term of the Lease is $402,373.56 per
annum; (vi) Tenant is not entitled to rental concessions or abatements for any
period subsequent to the scheduled date of Closing; (vii) Tenant has not prepaid
any rents as of the date hereof nor has Tenant delivered a security deposit,
letter of credit or other security in connection with the Lease, except as set
forth on Exhibit K attached hereto; (viii) Tenant has not made any request for
any assignment, transfer, or subletting in connection with all or a portion of
the premises demised to Tenant which is presently pending or under consideration
by Seller; (ix) all specified work required to be performed by the landlord
under the Lease has been completed; (x) Seller has not received and has no
knowledge of any pending notices from Tenant electing to vacate the premises
leased to Tenant or exercising any right of Tenant to terminate the Lease; and
(xi) Seller has heretofore billed Tenant for all fixed rent and additional rent
due under the Lease as of the date hereof;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any right of first refusal, right
of first offer or other purchase right in favor of any person or entity; and
apart from this Agreement, Seller has not entered into any written agreements
for the purchase or sale of the Property, or any interest therein which has not
been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party

    
13

--------------------------------------------------------------------------------



reasonably acceptable to Buyer for any resulting liability with respect to the
period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) and no adverse environmental
condition exists at the Property. Seller has not received any written notice
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that Seller, Tenant or the Property is in violation of any
Environmental Laws. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property;
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”);
(k)    Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Internal Revenue Code;
(l)    There presently exists no unrestored casualty or condemnation affecting
the Property; and
(m)    With respect to the Guaranty: (a) the Guaranty forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Guaranty; and (b) the
Guaranty is in full force and effect and there is no default thereunder.
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the

    
14

--------------------------------------------------------------------------------



obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property and the Improvements (including any
beneficial easements) in the amount of the Purchase Price (or such lesser amount
of the Purchase Price allocable to the Property), dated, or updated to, the date
of the Closing, insuring, or committing to insure, at its ordinary premium rates
Buyer’s good and marketable title in fee simple to the Real Property and the
Improvements and otherwise in such form and with such endorsements as provided
in the title commitment approved by Buyer pursuant to Section 6 hereof and
subject only to the Permitted Exceptions (the “Title Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease, and shall not have assigned the Lease;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that such
party has to purchase the Property from Seller; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the

    
15

--------------------------------------------------------------------------------



construction and development of the Property, including, without limitation, as
required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.Conditions Precedent to Seller’s Obligations. Seller’s obligation to deliver
title to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 4
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.Seller Covenants. Seller agrees that it: (a) shall continue to operate and
manage the Property in the same manner in which Seller has previously operated
and managed the Property; (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain the Property in the same (or better)
condition as exists on the date hereof; and (c) shall not, without Buyer’s prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer’s sole discretion: (i) amend the Lease in any manner, or enter
into any new lease, license agreement or other occupancy agreement with respect
to the Property; (ii) consent to an assignment of the Lease or a sublease of the
premises demised thereunder or a termination or surrender thereof; (iii)
terminate the Lease or release any guarantor of or security for the Lease unless
required by the express terms of such Lease; and/or (iv) cause, permit or
consent to an alteration of the premises demised under the the Lease (unless
such consent is non-discretionary). Seller shall promptly inform Buyer in
writing of any material event adversely affecting the ownership, use, occupancy
or maintenance of the Property, whether insured or not.

    
16

--------------------------------------------------------------------------------



17.314 Audit. Upon Buyer’s request, for a period of one (1) year after Closing,
Seller shall make the financial statements, including balance sheets, income
statements, stockholders’ equity statements and cash flow statements and related
notes prepared in accordance with United States generally accepted accounting
standards, and any and all books, records, correspondence, financial data,
leases, delinquency reports and all other documents and matters (other than
confidential and privileged information) maintained by Seller or their agents
and relating to receipts, expenditures, contributions and distributions
reasonably necessary to complete an audit pertaining to the Property for the
three (3) most recent full calendar years and the interim period of the current
calendar year (collectively, the “Records”) available to Buyer and/or its
auditors for inspection, copying and audit by Buyer’s designated accountants,
and at Buyer’s expense. Seller shall provide Buyer and/or its auditors, but
without expense to Seller, with copies of, or access to, such factual and
financial information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller, to enable Buyer to file
any filings required by the Securities and Exchange Commission (the “SEC”) in
connection with the purchase of the Property. Seller understands and
acknowledges that Buyer is required to file audited financial statements related
to the Property with the SEC within seventy-one (71) days of the Closing Date
and agrees to provide any Records and requested reasonable representations
and/or certifications to the Buyer’s auditors, on a timely basis to facilitate
Buyer’s timely submission of such audited financial statements.
18.Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
19.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
20.Severability. If any provision of this Agreement, or the application thereof
to any person or circumstance, shall be invalid or unenforceable, at any time or
to any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
21.No Representations or Warranties. Buyer hereby acknowledges, understands and
agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.

    
17

--------------------------------------------------------------------------------



22.Applicable Law. This Agreement shall be construed under the laws of the State
or Commonwealth in which the Property is located, without giving effect to any
state's conflict of laws principles.
23.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.Broker’s Commissions. Buyer and Seller each hereby represent that, except for
the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
25.Assignment. Buyer may assign its rights under this Agreement to a related
entity, provided, however, that no such assignment shall relieve Buyer of any of
its obligations hereunder

    
18

--------------------------------------------------------------------------------



until Closing is complete. Buyer is entering into this Agreement for and on
behalf of a related special purpose entity titled ARHC MHCLVOH01, LLC (“Approved
Assignee”) and intends to assign Approved Assignee its rights hereunder prior to
Closing.
26.Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.
27.Time of the Essence. Time is of the essence with respect to each of Buyer’s
and Seller’s obligations hereunder.
28.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
29.Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

    
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
200 E. 18TH LLC, a New York limited liability company


By: AR Capital, LLC, a Delaware limited liability company, its sole member


By:/s/ Seth Fortgang
   Name: Seth Fortgang
   Title: Manager
 


Date: July 2, 2015
By: /s/ William M. Kahane
    
   Name: William M. Kahane
Title: Manager


 
 
 
 




Date: July 2, 2015
 





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY
By: /s/Annette M. Comer            
Name: Annette M. Comer            
Title: Vice President                
Date: July 1, 2015                 






--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    -    Real Property
Exhibit B    -    Form of Limited Warranty Deed
Exhibit C    -    Assignment and Assumption of Lease, Guaranty and Security
Deposit    
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Estoppel Certificate
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Notice to Tenant
Exhibit I    -    Warranties
Exhibit J    -    Contracts
Exhibit K    -    Prepaid Rents and Security Deposits
Exhibit L    -    Property Management Questionnaire
Exhibit M    -    Non-Foreign Person Affidavit
Exhibit N    -    Seller’s Bring Down Certificate






--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY







A-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF LIMITED WARRANTY DEED
[Subject to Local Counsel Review]


[Attached]

B-2

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT
200 E. 18th LLC, a New York limited liability company ("Assignor"), in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to ARHC
MHCLVOH01, LLC, a Delaware limited liability company ("Assignee"), all of
Assignor's right, title and interest in and to that certain Shopping Center
Lease Agreement, dated as of September 22, 2003, by and between E & A Northeast
Limited Partnership, as predecessor-in-interest to Assignor, as landlord, and
The MetroHealth System, a county hospital board of trustees, as tenant (as
amended from time to time, the “Lease”), including any and all security deposits
under the Lease, together with all of Assignor’s right, title and interest in
and to that certain lease guaranty made by [GUARANTOR], as guarantor, dated as
of [DATE].
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor or
landlord under and by virtue of the Lease arising or accruing prior to the date
of this Assignment. Subject to the limitations set forth below, Assignee does
hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor or
landlord under and by virtue of the Lease arising or accruing on and after the
date of this Assignment.
[SIGNATURE PAGE FOLLOWS]

C-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2015, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
200 E. 18th LLC, a New York limited liability company
   By:             
 
      Name:             
 
      Title:          
ASSIGNEE:
ARHC MHCLVOH01, LLC, a Delaware limited liability company
   By:             
 
      Name:             
 
      Title:          






C-2

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, 200 E. 18th LLC, a New York limited liability company, having an
address at ____________________________ (“Seller”), hereby bargains, sells,
conveys and transfers to ARHC MHCLVOH01, LLC, a Delaware limited liability
company (“Buyer”), all of Seller’s right, title and interest in and to those
certain items of personal and intangible property (including any warranty made
by third parties in connection with the same and the right to sue on any claim
for relief under such warranties) (the “Personal Property”) located at or held
in connection with that certain real property located in the State of Ohio, as
more particularly described on Schedule A attached hereto and made a part
hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
[SIGNATURE PAGE FOLLOWS]

D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2015.
SELLER:
200 E. 18th LLC, a New York limited liability company
By:                         
Name:                         
Title:                         

D-2

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE





D-3

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2015, by 200 E. 18th LLC, a
New York limited liability company (“Assignor”), to ARHC MHCLVOH01, LLC, a
Delaware limited liability company (“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement for Purchase and Sale, having an effective date of
________ ___, 2015, between American Realty Capital VII, LLC, as
predecessor-in-interest to Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at 2816 E 116th St, Cleveland, Ohio
44120 (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in the contracts described on Exhibit A
attached hereto and made a part hereof, and the permits, licenses and warranties
held by Assignor in connection with the Property (collectively, the
“Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of Ohio, applicable
to agreements made and to be performed entirely within said State.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:


200 E. 18th LLC, a New York limited liability company


By:                         
Name:
Title:



E-2

--------------------------------------------------------------------------------



EXHIBIT A


Assigned Contracts


[Seller to prepare Exhibit]



E-3

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF ESTOPPEL CERTIFICATE
The undersigned hereby certifies to ARHC MHCLVOH01, LLC, a Delaware limited
liability company (“Buyer”), and KeyBank National Association (“Lender”) and
their respective successors and assigns as follows:
1.    The undersigned is the tenant under that certain Shopping Center Lease
Agreement (the “Lease”), dated as of September 22, 2003, by and between E & A
Northeast Limited Partnership, as predecessor-in-interest to 200 E. 18th LLC, a
New York limited liability company (“Landlord”), as landlord, and The
MetroHealth System, a county hospital board of trustees (“Tenant”), as tenant,
pursuant to which Tenant leases certain premises, consisting of 25,070 rentable
square feet, at that real property located at 2816 E 116th St, Cleveland, Ohio
44120 (the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease, except as follows: ________________ (if none, please state “none”).
Tenant has no outstanding expansion options, other options, rights of first
refusal or rights of first offer to purchase the Premises or any part thereof
and/or the land on which the Premises are situated, or rights of first offer to
lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly); (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the Base Annual
Rent shall be $_________ ($__________ monthly)]. Such rent has been paid through
and including the

F-1

--------------------------------------------------------------------------------



month of ____________, 2015. Additional rent under the Lease has been paid
through and including the month of __________, 2015. No such rent (excluding
security deposits) has been paid more than one (1) month in advance of its due
date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    All licenses necessary for using and operating the Premises as a medical
building are held by Tenant and are in full force and effect.
12.    No voluntary actions or, to Tenant’s best knowledge, involuntary actions
are pending against Tenant under the bankruptcy laws of the United States or any
state thereof.
13.    This Certificate is delivered to induce Buyer to acquire the leasehold
interest in the Premises and Lender to provide financing in connection with such
acquisition, with the understanding that Buyer and Lender shall rely upon the
truth of the matters set forth in this Certificate.
[SIGNATURE PAGE FOLLOWS]



F-2

--------------------------------------------------------------------------------



The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.
Dated: ____________, 2015
TENANT:    
____________________, a ________________
By:______________________
Name:
Title:




[__________], a [_________________________] (“Guarantor”) certifies to and for
the benefit of Buyer, Lender and their respective successors and assigns as
follows:
With respect to that certain Guaranty Agreement, dated as of [_______], by
Guarantor to and for the benefit of Landlord (the “Guaranty”): (a) Guarantor is
the guarantor of the Lease pursuant to the Guaranty; (b) the Guaranty has not
been modified, changed, altered, supplemented or amended in any respect, nor
have any provisions thereof been waived; (c) the Guaranty is valid and in full
force and effect on the date hereof; and (d) no voluntary actions or, to
Guarantor’s best knowledge, involuntary actions are pending against Guarantor
under the bankruptcy laws of the United States or any state thereof. This
Certificate is delivered to induce Buyer to acquire the Premises and Lender to
provide financing in connection with such acquisition, with the understanding
that Buyer and Lender shall rely upon the truth of the matters set forth in this
Certificate. The undersigned is duly authorized to execute this Certificate.
Dated: ____________, 2015


GUARANTOR:    
[______________],
a ________________
                            
By:______________________
    Name:
Title:







F-3

--------------------------------------------------------------------------------



EXHIBIT G
INTENTIONALLY OMITTED







G-1

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF NOTICE TO TENANT
________________ ___, 2015
TO:    [INSERT TENANT’S NOTICE ADDRESS FROM LEASE]
Re:    Notice of Change of Ownership of 2816 E 116th St, Cleveland, Ohio 44120
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the leasehold estate in
the above-described property (the “Property”) to ARHC MHCLVOH01, LLC, a Delaware
limited liability company (the “New Owner”) and assigned to New Owner, all of
the undersigned’s right, title and interest under that certain Shopping Center
Lease Agreement, dated as of September 22, 2003, by and between E & A Northeast
Limited Partnership as predecessor-in-interest to 200 E. 18th LLC, a New York
limited liability company, as landlord, and The MetroHealth System, a county
hospital board of trustees, as tenant (the “Lease”), together with any security
deposits or letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
ARHC MHCLVOH01, LLC
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Attention: Regional Asset Manager


With a copy to:
ARHC MHCLVOH01, LLC
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Attention: General Counsel
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.



H-1

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]



    

--------------------------------------------------------------------------------



Very truly yours,


200 E. 18th LLC, a New York limited liability company




By:                     
Name:
Title:                 







H-1

--------------------------------------------------------------------------------



EXHIBIT I
WARRANTIES


None.

I-1

--------------------------------------------------------------------------------



EXHIBIT J
CONTRACTS
None.

J-1

--------------------------------------------------------------------------------



EXHIBIT K
PREPAID RENTS AND SECURITY DEPOSITS
None.



K-1

--------------------------------------------------------------------------------



EXHIBIT L
PROPERTY MANAGER QUESTIONNAIRE
(Attached)



L-1





--------------------------------------------------------------------------------



EXHIBIT M
NON-FOREIGN PERSON AFFIDAVIT


THIS AFFIDAVIT is made this _____ day of ________________, 20__ by 200 E. 18th
LLC, a New York limited liability company (the “Transferor”), for the benefit of
ARHC MHCLVOH01, LLC, a Delaware limited liability company (“Transferee”).
Section 1445(a) of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”), provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person. To inform the
Transferee that withholding of tax is not required upon the disposition by
Transferor of an interest in the Property described on Exhibit “A” hereto, the
undersigned hereby certifies the following on behalf of Transferor:
(i)Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate or other foreign person (as those terms are defined in the
Code and Income Tax Regulations);
(ii)Transferor’s U.S. Employer Identification Number or Social Security Number,
as applicable, is ____________; and
(iii)Transferor’s address is 100 Garden City Plaza, Suite 102, Garden City, NY
11530.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

M-1





--------------------------------------------------------------------------------



Under penalties of perjury, the undersigned declares that he has examined this
certification and, to the best of his knowledge and belief, it is true, correct
and complete, and the undersigned further declares that he has authority to sign
this document on behalf of Transferor.
TRANSFEROR:


200 E. 18th LLC, a
New York limited liability company




By:                     
Name:                     
Title:                     

M-2

--------------------------------------------------------------------------------



Exhibit A





M-3

--------------------------------------------------------------------------------



EXHIBIT N
SELLER’S BRING DOWN CERTIFICATE


Reference is made to that certain Agreement for Purchase and Sale of Real
Property having an effective date of June ____, 2015 (the “Agreement”) by and
between AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company,
predecessor-in-interest to ARHC MHCLVOH01, LLC, a Delaware limited liability
company (“Buyer”), and 200 E. 18th LLC, a New York limited liability company
(“Seller”). Pursuant to Section 10(n) of the Agreement, Seller hereby certifies
to Buyer that all of Seller’s representations and warranties contained in the
Agreement are true and correct as of the date hereof.
Dated: ________ ___, 2015.
200 E. 18th LLC, a New York limited liability company




By:
    

Name:                    
Title:                    









N-1



